﻿Let me at the outset, on behalf of the Government of Sri Lanka, extend to Mr. Caputo of Argentina, our sincere congratulations on his election to the presidency of the General Assembly at the forty-third session. My delegation would like to assure him of our support and full co-operation in the tasks ahead.
Our appreciation is also due to Mr. Peter Florin, who discharged his duties as President of the forty-second session with skill, devotion and responsibility.
We applaud the award of the Nobel Peace Prize to the United Nations peace-keeping forces as richly deserved recognition of the impressive record of the United Nations in keeping peace throughout the world. We congratulate the Secretary-General and his dedicated team on this fitting tribute. Three years ago, with considerable enthusiasm, we commemorated the fortieth anniversary of the United Nations. A year later, hardly had the euphoria of that celebration evaporated than we were confronted with the prospect that the United Nations might not even be able to survive, because of budgetary constraints. International diplomacy, never at a loss for words, diagnosed this situation and described it as a crisis for multilateralism, a crisis brought about by unilateralism. Unilateralism seemed to be prevailing over multilateralism.
Most dramatically, bilateralism, involving principally the Soviet Union and the United States, led to the conclusion of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - widely accepted as the first real measure of disarmament, as distinct from the mere control or limitation of arms. The Moscow summit meeting also brought forth agreement that further bilateral efforts would be exerted towards the reduction by half of the super-Power strategic nuclear arsenals and towards a step-by-step halting of nuclear testing. The international community has welcomed these developments with enthusiasm.
The third special session of the General Assembly devoted to disarmament, a few months ago, offered the first major international forum for an assessment of international security and disarmament issues in the light of these new developments. Despite a greatly improved context of international relations in comparison with the first and second special sessions on disarmament, the third special session belied our expectations. The nexus between bilateral progress and multilateral advance did not prove to be automatic. The third special session's failure to produce a consensus final document seemed contrary to the hopeful developments of the time. In a sense, we have witnessed an encounter between bilateral approaches and multilateral demands, but the encounter has not been as discouraging as in the past. Nevertheless, the session recognized, but failed to document, the interdependent nature of the broad spectrum of global issues and the need for multilateral co-operation in their solution. If time ran out before a consensus document could be finalized, it must only mean that the exercise must continue on the basis of the many valuable proposals and ideas presented during the session.
In the Conference on Disarmament, the sole multilateral negotiating body of which Sri Lanka is a member, the hope of multilateral negotiations on a range of nuclear items has been frustrated. No progress is recorded in the report of the Conference, for example, on the priority issue of negotiating a total ban on nuclear testing. The purpose envisaged in the 1963 Partial Test-Ban Treaty is not to regulate and thereby condone testing below a certain threshold but to eliminate decisively all testing. As a parallel measure to discussions in the Conference on Disarmament Indonesia, Mexico, Peru, Sri Lanka, Venezuela and Yugoslavia have requested an amendment conference of States parties to the 1963 Treaty to consider its conversion into a comprehensive test-ban treaty. The Foreign Ministers of the countries members of the Non-Aligned Movement who met at Nicosia last month have endorsed that initiative.
A collective approach has been sought in the Conference on the Prevention of an Arms race in Outer Space, the common heritage of mankind  which should be used exclusively for peaceful purposes. The existing legal regime now applicable to outer space has played a significant role, but, given the rapidity of technological and strategic developments, it is insufficient to prevent the emplacement of weapons in outer space. My delegation will make every effort at this session of the General Assembly to continue with our initiatives to build the necessary consensus and move forward in this vital area. The recent use of chemicals weapons has been universally condemned, sustained negotiations have been pursued in the Conference on Disarmament towards the conclusion of a treaty banning the development, production, stockpiling and use of all chemical weapons. Some important issues remain unresolved, while the settlement of others has been delayed unduly. Considerable achievements have also been made in work between the two major chemical-weapons possessors, and we have noted the initiatives announced in this forum last week.
This session of the General Assembly will consider the question of preparing for the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons scheduled for 1990. As a State party to the Treaty, Sri Lanka naturally has a keen interest in facilitating a successful review of the obligations under that Treaty in all their aspects. We hope that agreement could be reached at this session to formulate a smooth preparatory process.
A disarmament exercise that began as a Sri Lankan initiative with the support of non-aligned countries has long since acquired both regional and international dimensions. Following the 1971 Declaration of the Indian Ocean as a Zone of Peace, States of the region held a conference in 1979 that adopted seven principles of agreement for the implementation of the Declaration. Those included the non-use of force, non-interference in the internal affairs of States, the peaceful settlement of disputes and the freedom of peaceful navigation. Considerable work on issues of substance relating to the conference has already been accomplished by the Ad Hoc Committee. A consensus has been patiently built up now for the conference to be convened at Colombo at a date not later than 1990. Sri Lanka, particularly given the vastly improved international climate, expects that the concerned States will abide by the consensus. 
Since we last met the United Nations has succeeded in its negotiations in respect of Afghanistan, with the conclusion in April of this year of the Geneva Agreement. Sri Lanka congratulates the statesmanship displayed by all parties that made the agreement possible and hopes that that will remain in evidence during the implementation. We look forward to the conclusion of a comprehensive settlement of all issues to the satisfaction of all the people of the Afghan nation. 
Similarly, in the Gulf conflict too the conciliatory mechanisms of the United Nations, particularly the Security Council, have proved their efficacy. It has been Sri Lanka's consistent position that that wasteful war should be ended, and a solution acceptable to both parties must be found. Therefore, Sri Lanka welcomes the decision of the Governments of the Islamic Republic of Iran and the Republic of Iraq to co-operate with the Secretary-General's representative to reach a comprehensive, honourable and enduring solution to that tragic conflict.
There are positive indications to be seen in the question of Cyprus as well, for which the United Nations once more can claim some credit. An essentially domestic inter-communal issue in Cyprus has been aggravated by the foreign occupation of part of its territory and by illegal unilateral actions towards separatism. However, under the auspices of the Secretary-General, talks have been resumed between the President of the Republic of Cyprus and the representative of the Turkish Cypriot community with a view to resolving the Cyprus problem in all its aspects.
In respect of Kampuchea, direct negotiations have brought hopes for an abatement of tensions infecting the entire region. The Djakarta meeting held in July this year brought together all parties concerned.. Sri Lanka is pledged to support and reinforce the Djakarta initiative.
In the Middle East the continued denial of the inalienable national rights of the Palestinian people persists as the root cause of the unrest in the region. The uprising in Israeli-occupied territory has acquired heroic proportions, and brutal attempts to suppress it have only strengthened the resistance to the occupation. A just, durable peace that guarantees security for all States and peoples in the region, including the Palestinians, can only be ensured by the withdrawal of Israeli forces from occupied Palestinian and Arab territories. It is Sri Lanka's position that settlements illegally established must be dismantled and demographic changes thrust upon the occupied territories must be rendered null and void. Sri Lanka supports the convening of the International Peace Conference on the Middle East called by the General Assembly in resolution 35/58 C as а means of a achieving a just and comprehensive solution to the complex of issues that is called the Middle East question.  It is essential that the Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people, participate in the Conference on an equal footing with all other parties directly concerned in the Israeli-Arab conflict.
The path to Namibian independence has long since been charted by Security Council resolution 435 (1978). Sri Lanka salutes the Namibian people's struggle for self-determination and national independence in a united and undivided Namibia. It is our sincere hope that independent Namibia will occupy its seat in the community of nations in the near future. The recent developments, which have led to talks involving Angola, Cuba, South Africa and the United States are welcome in that they seek a negotiated and peaceful settlement of some issues of conflict in the region.
As in Namibia, so also in the entire southern African region, the apartheid policies of the Government of South Africa foster violence and conflict. Within South Africa the situation has deteriorated, with inhuman racist laws continuing to violate all norms of civilized behaviour, and with the ruthless security forces indulging in mass arrests and detention and causing injury and death to innocent civilians. Outside its borders, South African forces have committed acts of aggression against independent neighbouring African States whose only offence has been the defence of their sovereignty and freedom and the championing of the anti-apartheid cause. International pressure on the apartheid regime must continue to be increased. Comprehensive mandatory sanctions, to be imposed by the Security Council, have been declared the most effective peaceful means of dismantling apartheid.
Let me now turn to the international economic scene. Global economic co-operation in real terms has been in a state of virtual atrophy. In roost developing countries the development process has been seriously handicapped, and in some even reversed. Real interest rates have swung upwards. Exchange rates have been fluctuating. The prices of primary commodities have drastically slumped and protectionist measures in certain import markets have aggravated their overall impact in developing countries. Development assistance has been reduced. The debt burden has had a debilitating impact on the economies of developing countries.
Only a rational concerted effort on the part of the entire global community can help re-order the prevailing insecure economic situation.
In respect of the debt issue, furthering the consensus achieved at the seventh session of the United Nations Conference on Trade and Development (UNCTAD), it was proposed in the Conference's trade and development report that the current inadequate strategy of domestic adjustment and new lending be complemented by a wider recourse to consensual, orderly and systematic reduction of interest charges as stock of debt, in particular by debt forgiveness. The assumption behind those proposals is that countries benefiting from debt reduction could strengthen policies to improve efficiency of investment and achieve a substantial improvement in the export performance of indebted countries.
Allied to this, and assuming great significance, are the complex trade negotiations of the Uruguay Round, which concern a variety of issues of crucial importance, particularly to developing countries. These include tropical and natural-resource-based products, tariffs, non-tariff barriers, and textiles and
clothing. Unfortunately, the pursuit of unilateral trading gains has led to some trading entities callously bypassing the regulations and principles of the General Agreement on Tariffs and Trade (GATT). In sectors most crucial to developing countries seeking export markets, for example in the field of textiles and clothing, deviations from GATT principles are clearly evident. 
 The commitment of major import markets to promoting easier access for the exports of developing countries is one which needs to be fulfilled with greater devotion and sincerity. Specifically, a measure o£ true understanding would be a rollback of current non-tariff barriers coupled with other measures to improve market access. Strict compliance with the standstill and rollback commitments reaffirmed at Punta del Este is vital to the success of the Uruguay Round. Developing countries should also be given credit in the Uruguay Round for unilateral measures of trade liberalization taken under programmes of the International Monetary Fund (IMF) and the World Bank. A challenge for international economic co-operation is before us at the mid-term review of the Uruguay Round in Montreal this December by the ministerial session of the GATT's Trade Negotiations Committee.
Concomitant with economic co-operation between developed and developing countries, economic co-operation among developing countries is also vital. The agreement on a global system of trade preferences reached recently is a step in the right direction, and could not only strengthen the base for economic development but also help reduce the existing over dependence on developed countries. The adoption of the agreement on the global system, signed by 48 countries, was a historic step, and it is important that those that have not yet signed and ratified the Belgrade agreement do so soon.
Permit me at this stage to refer to two initiatives in the area of development co-operation in which Sri Lanka is deeply involved. Sri Lanka took an initiative in the Asian-African Legal Consultative Committee in 1981 which called for a study of marine resources and their development potential in the Indian Ocean region. In January 1987, following careful study and preparation at expert level, the Indian Ocean Marine Affairs Conference was held at ministerial level in Sri Lanka to formulate a broad co-operative framework for developing the marine-affairs capabilities of the Indian Ocean States. A standing committee has since been established to guide its programme. We see this as an essential step in consolidating the benefits of the Convention on the Law of the Sea. We believe that this venture could benefit further from the infusion of material and technical support from all sources.
Last year the international community participated in observing the International Year of Shelter for the Homeless, declared by the United Nations on the initiative of the Honourable R. Premadasa, Prime Minister of Sri Lanka. The proposal by the United Nations Centre for Human Settlements (Habitat) for a global strategy for shelter to the year 2000, formulated in response to a consensus call by this Assembly in resolution 42/191, is the next logical step in our collective endeavours to meet the shelter needs of deprived millions. 
The widespread support enjoyed at the Economic and Social Council this summer is indicative of the political will to forge ahead with necessary material support. We look forward to the transformation of this political will into concrete action through a genuinely global venture as an exemplary exercise in multilateral co-operation.
In Sri Lanka where we have over the past few years had to withstand and overcome grave threats to our sovereignty and territorial integrity and face violent challenges to our cherished democratic institutions, we have still to banish the ugly phenomenon of violence and terrorism. The 13th Constitutional Amendment devolving a substantial measure of power from the centre to the provincial councils will have been fully implemented when elections to the North-Eastern Provinces take place in November. Thus, the fundamental restructuring of our post-colonial policy to accommodate the aspirations of all sections of our people for direct and active participation in the governing of our multi-ethnic, multi-lingual, multi-religious nation will have been completed.
In the last few months, we have, in the tradition of our parliamentary democracy, held elections to seven of the eight Provincial Councils  In July four by-elections to Parliament were held, and this month another; and in December of this year a new President will be elected to succeed His Excellency President J. R. Jayewardene, who completes his constitutionally stipulated two terms of office. The democratic process is therefore as active in our small country as it has been since 1931, 57 years ago, when universal adult franchise was introduced in Sri Lanka.
I am confident that with the innate wisdom of the people of Sri Lanka, enriched by a unique historical tradition of over 2,000 years and drawing on the religious philosophies flourishing in the country, Sri Lanka will press forward with the irreversible process of the healing of past wounds and the rehabilitation of the injury inflicted on our nation in human, political, social and economic terms. A period of peace and stability in which development can be accelerated is what our people richly deserve. And they will secure it for themselves through our democratic process, rejecting violence and anarchy.
The imperative of international co-operation, which is really what multilateralism is all about, applies to political and security issues, to economic and environmental issues and to social and humanitarian issues. Arguments and appeals based on justice, equity and human compassion have been advanced in this forum to bring peace where there is violence and conflict, security where there is tension and fear, development where there is deprivation and want. If then these arguments, backed as they are by the injunctions of the United Nations Charter, need further justification, there is the pragmatic logic of necessity - the compulsion of mutual interest. We are all links in a chain of human and national interdependence. The prospect for human survival and development will be only as strong as the weakest link in that chain.
When we speak of the United Nations or multilateral approaches, we must project our vision beyond this building, beyond the delegates' desks and national name plates, beyond the microphones and earphones and beyond the resolutions and speeches, and focus on the impact of our work on the millions of people we represent. The fact is that the fate of each nation is intrinsically fused with the fate of the entire planet. This is not so merely in the negative sense in that a common nuclear threat hangs over all of us. In a positive sense, the political, economic and ecological well-being and development of each nation has to be pursued in co-operation, rather than at variance, with others. Our planet's resources are finite and even the most economically developed State cannot pursue unilateral policies in isolation from the rest of the world.
